EXHIBIT 99 AXIOM MANAGEMENT, INC. AND SUBSIDIARY FINANCIAL STATEMENTS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 UNAUDITED TABLE OF CONTENTS Condensed Consolidated Balance Sheet as at September, 2008 (Unaudited) and December 31, 2007 2 Condensed Consolidated Statements of Operations (Unaudited) 3 Condensed Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Condensed Consolidated Financial Statements (Unaudited) 5 - 10 AXIOM MANAGEMENT, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS September 30, 2008 December 31, 2007 (Unaudited) ASSETS Current assets Cash & cash equivalents $ 985 $ 113,691 Due from factor, net 187,285 126,026 Accounts receivable 15,053 50,045 Other current assets 803 635 Total current assets 204,126 290,397 Property and equipment, net 1,154 1,154 Deposits 61,770 11,770 Total assets $ 267,050 $ 303,321 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued expenses $ 333,428 $ 249,329 Accrued payroll and payroll taxes 29,690 106,553 Loans payable, related parties 276,800 176,800 Loans payable, related parties 141,529 92,326 Total current liabilities 781,447 625,008 Commitments & contingency - - Stockholders’ deficit Common stock, $0.001 par value; 100,000,000 shares authorized, 18,241,581 and 14,900,581 shares issued and outstanding, respectively 18,242 14,901 Additional paid-in capital 3,929,120 1,212,461 Shares to be issued - 2,332,500 Accumulated deficit (4,461,759 ) (3,881,549 ) Total stockholders’ deficit (514,397 ) (321,687 ) Total liabilities and stockholders’ deficit $ 267,050 $ 303,321 See accompanying notes to condensed consolidated financial statements. - 2 - AXIOM MANAGEMENT, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three Months Ended Nine Months Ended September 30, September 30, 2008 2007 2008 2007 Revenues $ 1,301,199 $ 2,219,670 $ 3,953,162 $ 4,625,738 Cost ofrevenues 1,149,246 2,021,511 3,599,663 4,159,804 Gross profit 151,953 198,159 353,499 465,934 Operating expenses General and Administrative 177,658 276,626 614,054 638,207 Professional fees 5,906 81,553 199,518 136,991 Total operating expenses 183,564 358,179 813,572 775,198 Net operating loss (31,611 ) (160,020 ) (460,073 ) (309,264 ) Interest expense (36,314 ) (49,411 ) (120,137 ) (127,655 ) Net loss $ (67,925 ) $ (209,431 ) $ (580,210 ) $ (436,919 ) Net loss per common share – basic and diluted $ - $ (0.02 ) $ (0.03 ) $ (0.04 ) * Weighted average of common shares – basic and diluted 18,241,581 11,700,000 17,847,984 11,700,000 * Basic and diluted weighted average number of shares outstanding are equivalent because the effect of dilutive securities is anti-dilutive. See accompanying notes to condensed consolidated financial statements. - 3 - AXIOM MANAGEMENT, INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) 2008 2007 Cash flows from operating activities Net loss $ (580,210 ) $ (436,919 ) Adjustments to reconcile net loss to net cash used in operating activities Changes in operating assets and liabilities (Increase)/decrease in due from factor (61,259 ) 5,944 (Increase)/decrease in accounts receivable 34,992 (144,947 ) Increase in other assets (168 ) (200 ) Increase in deposits - (9,115 ) Increase in accounts payable and accrued expenses 84,099 195,217 Decrease in payroll liabilities (76,863 ) - Net cash used in operating activities (599,409 ) (390,020 ) Cash flows from investing activities Payment of deposit on proposed acquisition (50,000 ) - Net cash used in investing activities (50,000 ) - Cash flows from financing activities Net proceeds from private placement funding 387,500 490,000 Proceeds from loans payable, related parties 250,000 15,000 Repayments of loans payable, related parties (150,000 ) (125,663 ) Proceeds from loan payable, officers 198,403 61,258 Repayments of loan payable, officers (149,200 ) (1,700 ) Net cash provided by financing activities 536,703 438,895 Net increase (decrease) in cash & cash equivalents (112,706 ) 48,875 Cash & cash equivalents, beginning of period 113,691 12,976 Cash & cash equivalents, end of period $ 985 $ 61,851 Supplemental disclosure of cash flowinformation Income taxes paid $ - $ - Interest paid $ 120,137 $ 127,655 See accompanying notes to condensed consolidated financial statements. - 4 - AXIOM MANAGEMENT, INC. AND SUBSIDIARY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2008 (UNAUDITED) Note 1- Nature of Operations Nature of Operations Axiom Management, Inc. (“the Company”, “our”, “we”, “us”), formerly Princeton Holdings, Inc. (through July 2007), formerly SkyFrames Communications, Inc. (through June 2007), formerly Action Industries, Inc. (through January 2007) was incorporated under the laws of the State of Pennsylvania.The Company operates as a holding company. On July 30, 2007, the Company entered into an agreement with Axiom Staff Management, Inc. (Axiom Staff) whereby 100% of the issued and outstanding shares of Axiom Staff were exchanged for 11,700,000 shares of the Company.As a result, Axiom Staff became a wholly owned subsidiary of the Company. For accounting purposes, this transaction has been accounted for as a reverse merger, since the stockholders of Axiom Staff own a majority of the issued and outstanding shares of common stock of the Company, and the directors and executive officers of Axiom Staff became the directors and executive officers of the Company. This acquisition was accounted for at historical cost in a manner similar to that in pooling of interests method since after the acquisition, the former shareholders of Axiom Staff acquired majority of the outstanding shares of the Company. The financial statements of the legal acquirer are not significant; therefore, no pro forma financial information is submitted. Thus, the historical financial statements are those of "Axiom Staff Management, Inc. & Subsidiary". Axiom Staff Management, Inc. was incorporated under the laws of the State of Nevada on August 13, 2003. Axiom Staff is a full-service staff recruitment company that ranges from order fulfillment to human resource management. Coastal Employment, Inc. (Coastal) was incorporated under the laws of the State of California on September 7, 2006. Coastal is a full-service employment, staff recruitment and human resource management company. Coastal’s main clients are logistics providers, clerical, technical, manufacturing, medical and light industries. On November 1, 2006, the sole shareholder of Coastal entered into an agreement with Axiom Staff whereby 100% of the issued and outstanding shares of Coastal were acquired for $25,000 bonus and 500,000 shares of Axiom staff. As a result, Coastal became a wholly owned subsidiary of Axiom Staff. Coastal had insignificant operations as of the date of acquisition and the purchase consideration was treated as a deemed dividend to the shareholder as the prior shareholder is related to the officer, director and major shareholder of Axiom. On December 12, 2007 the Company signed an agreement with an officer and effectively separated from Axiom Staff Management, Inc. Per the agreement, the officer assumed certain liabilities in exchange for 100% of Axiom Staff’s issued and outstanding stock, and the Company retained certain liabilities and 100% of Costal Employment’s issued and outstanding stock. As a result of the separation, the Company recorded an approximately $1.2 million increase in additional paid-in capital for the net liabilities disposed of. The officer resigned from the office of the Company subsequent to the completion of the transaction. The business operations of Axiom Staff were transferred to the Company and are carried on by the Company. Principles of Consolidation The consolidated financial statements include the accounts of Axiom Management, Inc. and its wholly-owned subsidiaries, Axiom Staff Management, Inc., (through December 12, 2007) and Coastal Employment, Inc. All material inter-company accounts and transactions have been eliminated. Preparation of Interim Condensed Financial Statements The accompanying unaudited consolidated financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (the "SEC") Form 10-QSB and Item 310 of Regulation S-B, and Generally Accepted Accounting Principles for interim financial reporting. The consolidated financial statements include the accounts of the Company. The information furnished herein reflects all adjustments consisting of normal recurring accruals and adjustments) which are, in the opinion of management, necessary to fairly present the operating results for the respective periods. Certain information and footnote disclosures normally present in annual consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted pursuant to such rules and regulations. These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and footnotes for the year ended December 31, 2007 included in the Company's Annual Report on Form 10. The results of the nine month period ended September 30, 2008 are not necessarily indicative of the results to be expected for the full year ending
